

	

		III

		109th CONGRESS

		1st Session

		S. RES. 251

		IN THE SENATE OF THE UNITED STATES

		

			September 26, 2005

			Mr. Ensign (for himself,

			 Mr. Santorum, and

			 Mr. Levin) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  President should ensure that Federal response and recovery efforts for

		  Hurricane Katrina include consideration for animal rescue and

		  care.

	

	

		That it is the sense of the Senate

			 that, in order to efficiently coordinate and respond to the growing crisis

			 represented by the large number of animals left behind in the Gulf Coast

			 region, the President should ensure that the Federal response and recovery

			 efforts for Hurricane Katrina include consideration for animal rescue and

			 care.

		

